IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

COMPLAINT OF:
BORGHESE LANE, LLC
For Exoneration or Limitation of Civil No. 2:18-cv-00533-MJH (Lead Case)
Liability

\/\./\/\/V

) Member and Related Cases; Civil Action Nos.
) 18~510; 18-178; 18-913; 18-902; 18-1647; and
) 18-317
OPINION and ORDER
This action arises out of a Januai'y 13, 2018 multiple-barge breakaway originating at
Jack’s Run Fleet, at approximately Mile 4 on the Ghio River, that continued downriver to the
Einsworth Lock and Dam. Presently before the Couit is Borghese Lane, LLC’s (“Borghese”)
and McKees Rocks Harboi' Services, LLC’s (“McKees Rocks”) Joint Motion to Dismiss
Amei‘ican River Transpoi'tation Co., LLC’s (“ARTCO”) Rule l4(c) Thii‘d~Pai'ty Complaint.
ECF No. 153.
I. Background
ln the aftermath of the barge breakaway, several barge owners filed lawsuits against
Borghese, McKees Rocks, and Industry Terminal & Salvage Company (“ITS”), seeking recovery
for damages to barges that Were moored at lacks Run Fleet, and subsequently broke free. On
February 8, 2018, lngi'am Barge Company (“lngram”) filed suit, seeking recovery for damage to
twenty-four bargesl Civ. No. 18~l78. On March 9, 20l 8, Heartland Barge Management, LLC
(“Heartland”) filed suit seeking recovery for damage to one barge. Civ. No. 18-317. On April
19, 2018, Crounse Corpoi'ation (“Crounse”) filed suit, seeking recovery for damage to ten

bai'ges. Civ. No. 18~510.

 

 

The complaints alleged that Borghese, l\/chees Rocks, or ITS, owned or operated Jacks
Run Fleet, and were also the owners or operators of certain boats located at Jacks Run Fleet,
alleged to be at issue in the barge breakaway. On April 26, 2018, in accord with Rule F of the
Supplemental Rules for Admiralty or l\/laritime Claims and Asset Forfeiture Actions of the
Federal Rules of Civil Procedure, Borghese timely filed a Complaint for EXoneration or
Limitation of Liability under the Vessel Owners Limitation of Liability Act, 46 U.S.C. §30501 et
seq. ECF No. 1. On July 11, 2018, McKees Rocks filed a timely Complaint for EXoneration or
Lirnitation of Liability. Civ. No. 18-902. v

In both the Borghese and McKees Rocks actions, in accordance with Rule F(3) of the
Supplemental Rules for Admiralty or l\/Iaritime Claims and Asset Forfeiture Actions, the Court
issued an Order enjoining the commencement or prosecution of any suits, actions, or proceedings
of any nature against Borghese and McKees Rocks with regard to any claim arising out of or
related to the incident described in the Complaint. ECF No. 14 in Civ. No. 18-533; ECF No. 5
in Civ. No. 18~902. The Couit’s Orders also set deadlines for claimants to file claims and
answers or to contest either the right to exoneration from liability or the right to limitation of
liability. IQ The deadline in the Borghese action was July 16, 2018, and the deadline in the
McKees Rocks action was September 7, 2018. ld_.

The United States filed answers and claims against Borghese and l\/IcKees Rocks, seeking
recovery for damages to the Emswoith Lock and Dam and to two workboats owned and operated
by the United States Army Coi'ps of Engineers. ECF No. 36 at Civ. No. 18-533 and ECF No. 73
at Civ. No. 18~533. The United States also asserted a crossclaim against ARTCO, seeking

recovery for damages occurring as a result of ARTCO’s barge. ECF No. 74, at 111 62, 65, 67~80.

On July 13, 2018, Chai'les J Millei', doing business as Montour Marina, filed a complaint
seeking recovery for damages that occurred as a result of the barge breakaway’s collision with
the Emsworth Lock and Dam, which caused an unnatural diversion of ice flow damaging the
Montour Marina. Civ. No. 18-913. On December 13, 2018, Ohio River Salvage, Inc., filed a
timely Complaint for Exoneration or Limitation of Liability. Civ. No. 18-1647. Although the
timing of filing of pleadings in each action has varied, at this point all of the above actions have
been consolidated at the Borghese Complaint at Civil Action No. 18-533.

Specific to the instant motion, ARTCO filed an Answer (ECF No. 26), Claim (ECF No.
27), and Amended Answer (ECF No. 54), to Borghese’s Complaint; and an Answer (ECF No.
83) and Claim (ECF No. 84) to McKees Rocks’ Complaint. ARTCO alleges that one of its
unmanned barges (known as a “dumb bai‘ge”) sustained damages in the bi‘eakaway. ARTCO
alleges that it is entitled to indemnification from Borghese and McKees Rocks for any claims
asseited against ARTCO by the United States or the United States Army Corps of Engineers. On
September 7, 2018, ARTCO filed its’ Rule 14(C) Third~Paity Complaint. ECF No. 113.

II. Discussion

Borghese and McKees Rocks argue that ARTCO’s Third-Party Complaint should be
dismissed for failing to state a claim upon which relief can be granted pursuant to Rule l2(b)(6).
Borghese and l\/IcKees Rocks argue that dismissal is warranted for three reasons: (1) because the
requested relief is improper under Rule F(S) and this Court’s prior Orders, as the Third-Party
Complaint is neither a claim nor an answer; (2) this Couit cannot grant ARTCO’s request to

require the United States to assert its ARTCO crossclaim directly against Borghese and McKees

 

 

 

Rocks; and (3) ARTCO’s request for judgment against Borghese and McKees Rocks for the full
amount of any judgment against ARTCO can only be litigated in the limitation actions that are
already filed and pending

In the alternative, Borghese and McKees Rocks argue that the Third~Party Complaint
should be stricken, pursuant to Rule 12(f), as it is redundant, duplicative, improper, and in
violation of the Court’s Orders. Specifically, Borghese and l\/chees Rocks assert that the United
States has already asserted claims and crossclaims against both Borghese and l\/chees Rocks,
and that ARTCO has already asserted claims for indemnification against both Borghese and
McKees Rocks for any damages the United States may recover against ARTCO. Therefore,
striking the Third-Party Complaint will not prejudice ARTCO.

Borghese and McKees Rocks arguments are not directed against the claims asserted in
the Thii'd-Party Complaint as a matter of law; rather, their arguments concern assertions of
improper procedure in the instant consolidated action. Therefore, there is no basis for dismissal
of ARTCO’s Third-Party Complaint for failure to state a claim upon which relief can be granted.
Accordingly, the Joint Motion to Dismiss for failure to state a claim pursuant to Rule l2(b) (6) is
denied.

Borghese and McKees Rocks correctly argue that the claims in ARTCO’s Third-Party
Complaint are essentially the same as filed by ARTCO and the United States in the underlying
consolidated actions. ARTCO argues in its Response to the Joint Motion to Dismiss, that its
Third Paity Complaint asserts a permissible Rule l4(c) tender of Borghese, l\/IcKees Rocks, and

ITS to the United States. ARTCO argues that such a tender is not otherwise asserted in the

 

 

 

pleadings1 ARTCO asserts, on the first page of its Response, that the Third-Paity Complaint “is
an amendment to a timely filed Answer and Claim in the limitation action.” ARTCO Resp. 1
(ECF No. 195). ARTCG further explains that it “filed the Third-Paity Complaint pursuant to
Rule 14(0) of the Federal Rules of Civil Procedure tendering the USA’s claim directly to
Borghese and McKee’s Rocks to fully protect ARTCO’s interests,” just as other similarly
situated parties, such as Crounse, lngram, and Heartland Barge, had done. l_d_. 4; ECF No. 196
(citing ECF No. 64). According to ARTCO, the Third-Party Complaint is no different “fi'om the
Rule 14(c) tenders of the other dumb barge owners.” ARTCO Resp. 5. As such, ARTCO states
that the Third-Paity Complaint “is or should be treated by the Couit as an amendment to
ARTCO’s timely filed Claim.” ld_. 4.

ARTCG also argues that its Rule 14(c) tender is timely as to both the Borghese and
McKees Rocks actions. ARTCO’s Rule 14(c) Third-Party Complaint was filed on Septembei‘ 7,
2018, which was within the September 7, 2018 deadline for filing claims and answers in the
McKees Rocks action. _I_cL at 6. The Third-Paity Complaint was filed after the July 16, 2018
deadline for the filing of claims and answers in the Borghese action, because it was not until

August 17, 2018, that the United States first asserted its crossclaim in writing against ARTCO.

 

1 Rule 14(0) of the Federal Rules of Civil Procedure provides as follows:

(c) Adiniralty or Maritime Claim.

(1) Scope of Impleader. If a plaintiff asserts an admiralty or maritime claim under Rule 9(h), the
defendant or a person who asserts a right under Suppleinental Rule C(6)(a)(i) may, as a third-party
plaintiff, bring in a third-party defendant who may be wholly or partly liable--either to the plaintiff
or to the third-party plaintiff--for remedy over, contribution, or otherwise on account of the same
transaction, occurrence, or series of transactions or occurrences

(2) Defending Against a Demand for Judgment for the Plaintiff. The third-party plaintiff may
demand judgment in the plaintiffs favor against the third-party defendant In that event, the third-
paity defendant must defend under Rule 12 against the plaintiffs claim as well as the third-party
plaintiffs claim; and the action proceeds as if the plaintiff had sued both the third-party defendant
and the third-party plaintiff

Fed. R. Civ. P. 14(0).

 

 

 

I_LL 4-5. According to ARTCO, “[u]ntil the USA filed its Cross-Claim against ARTCO, ARTCO
could not be sure of the specific claims and damages the USA would asseit before the USA
asserted the Claim.” I_d_. 5. ARTCO argues that, because it “was not sued by anyone until
August 17, 2018,” it could not have made a Rule l4(c) tender before the Borghese deadline. ld_.
6. Therefore, ARTCO argues that it has timely asserted its Rule 14(c) tender.

ARTCO presents a persuasive argument, based on the the deadlines and timing of the
various filings However, ARTCO does not explain why it did not, like the other dumb barge
owners, simply include a Rule 14(c) tender in its Answer to the United States Crossclaim, which
ARTCO filed on the same date as ARTCO filed its Third~Party Complaint. _§:§ ECF No. 112.
Nor does ARTCO explain why it did not seek leave to amend its claim or answer. lt is clear that
ARTCO is attempting to assert a straightforward Rule 14(C) tender, just as Crounse, lngram, and
Heartland Barge has done. lt is also clear that Borghese and McKees Rocks understand
ARTCO’s intent, and neither Borghese or l\/IcKees Rocks, by seeking dismissal of the Rule 14(c)
Third-Party Complaint, is attempting to avoid obligations that would arise from a Rule 14(0)
tender. Therefoi'e, the Couit concludes that the practical solution to the instant dispute is to
permit ARTCO to amend its Answer to the United States Crossclaim in order to include a Rule
14(0) tender.

Rule 15 of the Federal Rules of Civil Procedure provides that courts “should freely give
leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). Here, no paity will be
prejudiced by permitting ARTCO to so amend its Answer. l\/loreovei', “it is within a court’s
discretion to grant the filing of a claim after the deadline ‘so long as (1) the limitation proceeding
is pending and undetermined and (2) the rights of the parties will not be adversely affected.”’

White v. Sabatino, 415 F. Supp. 2d 1163, 1180-81 (D. Haw. 2006) (quoting American

 

 

Commercial Lines, lnc. v. United States, 746 F.2d 1351, 1353 (8th Cir.l984)); s_e§ al_sg Rule F(5)
of the Supplemental Rules for Admiralty or Maritime Claims (“For cause shown, the court may
enlarge the time within which claims may be filed”).

Accordingly, the following Order is hereby entered.

AND NOW, thisQ_D_`/h day of February, 2019, having reviewed the relevant pleadings,
including the pleadings of other parties, it is hereby ORDERED that the Joint Motion to Dismiss,
or in the Alternative, Motion to Strike, ARTCO’s Third-Paity Complaint (ECF No. 153)
DENlED in pait, and GRANTED in part.

The Joint Motion is GRANTED to the extent that ARTCO is not permitted to proceed
with its Rule 14(c) tender of Borghese, McKees Rocks, and lTS to the United States by way of a
Third-Party Complaint. Accordingly, the Rule 14(c) Third-Paity Complaint, filed at ECF No.
113, is hereby stricken ARTCO is permitted to assert a Rule l4(c) tender of Borghese, McKees
Rocks, and lTS to the United States by way of an amendment to its Answer to the United States
Crossclaim (ECF No. 73).

The Joint Motion is DENIED in all other respects.

lT lS FURTHER ORDERED that ARTCO shall file an Amended Answer to the United
States’ Crossclaim (ECF No. 73) by February 28, 2019, limited to ARTCO’s assertion of a Rule

l4(c) tender of the United States’ Crossclaim to Borghese, McKees Rocks, and ITS.

difde

Maihlyn/J@
United States Distiict Judge

 

